The declaration in this action of tort alleges that the plaintiff, while a business invitee on the defendant’s premises, was hurt as a result of the negligence of the defendant, which failed to maintain elevator doors in a fit and proper condition. There was a verdict for the plaintiff. One of the defendant’s exceptions was to the denial of its motion for a directed verdict. The evidence tended to show that the plaintiff was a truck driver in the employ of the American Paper Box Company *712and was delivering materials to the defendant. There was no evidence from which it could be found that the doors, which were on a freight elevator, were defective or that the defendant was negligent in any respect. The plaintiff’s testimony, on the other hand, showed that the cause of his injuries was his own attempt without adequate knowledge to operate the elevator. The motion for a directed verdict should have been granted.
John J. G. Herlihy for the defendant.
No argument or brief for the plaintiff.

Exceptions sustained.


Judgment for the defendant.